 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   REGINALD BLOUNT,                                  No. 2:15-cv-1809 KJM AC P
12                      Petitioner,
13          v.                                         ORDER
14   J. SOTO,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed a petition for

18   a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has moved for entry of default

19   and summary judgment (ECF No. 64) and for injunctive relief in the form of release from prison

20   (ECF No. 68). The motions are, in essence, requests for an order granting the petition for writ of

21   habeas corpus.

22          In his request for default, petitioner argues that his petition should be granted because

23   respondent has not answered the petition. ECF No. 64. However, respondent did in fact file an

24   answer (ECF No. 46), to which petitioner responded (ECF No. 50). The request for injunctive

25   relief asks the court to grant the petition and order petitioner’s release based on Ground Four, in

26   which he argues that new evidence exists of his actual innocence. ECF No. 68. The court will

27   rule on the petition in due course and order any relief appropriate at that time.

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that petitioner’s motions for an order granting
 2   his petition and ordering his release from custody (ECF Nos. 64, 68) are DENIED.
 3   DATED: September 24, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
